Citation Nr: 1513583	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  07-30 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to May 1988 and from January
1991 to July 1991. 

This appeal comes before the Board of Veterans Appeals (Board) from a
November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California, which denied reopening of previously denied claims for service connection for post-traumatic stress disorder (PTSD) with depression, asthma, and GERD.  The claim has since been transferred to the RO in Denver, Colorado.

As part of her appeal, the Veteran requested a Travel Board hearing.  In April 2010, the Veteran testified at a Travel Board hearing before an Acting Veterans
Law Judge (VLJ).  After reviewing the record, the Acting VLJ remanded the case to the RO for additional evidentiary development.  When the claim returned to the Board, the Acting VLJ was no longer employed by the Board.  In September 2012, the RO sent the Veteran notice that indicated that she had a right to a new hearing before a VLJ who would decide her appeal.  In October 2012, in response to the RO's request, the Veteran requested a Travel Board hearing.  The Veteran received a new Travel Board hearing in April 2013 before the undersigned VLJ.  Transcripts of both hearings are of record.  

When the full claim was finally before the undersigned VLJ, she found new and material evidence sufficient to reopen all claims on appeal, including service connection for GERD, and remanded the claims to obtain outstanding medical records and to schedule the Veteran VA examinations to assess the etiology of the claimed service-connected disabilities.  After this development was completed, the RO readjudicated the claim and granted the Veteran entitlement service connection for PTSD effective February 10, 2006 with a 70 percent rating, and service connection for asthma effective February 10, 2006 with a 10 percent rating.  As a full grant of those issues on appeal, those issues are no longer within the Board's jurisdiction.  However, the RO continued to find the Veteran's claim for service connection for GERD denied.  Accordingly, this claim returned to the Board for adjudication, and is the focus of this decision.  


FINDINGS OF FACT

1. The Veteran has a history of GERD. 

2.  The preponderance of the evidence is against a finding that the GERD was related to the Veteran's active service or her service-connected sinusitis. 


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be granted for a disease or injury which resulted from a service-connected disability or was aggravated thereby.  38 C.F.R. § 3.310.

The Veteran has a history of gastroesophageal reflux disease (GERD), as noted in an April 2014 VA examination report.  The Veteran contends that her GERD is related to active service.  Based on statements made to the April 2014 examiner, the Veteran reports that recurrent heartburn began in 1991 after returning from deployment.  These symptoms are worse when laying face up.  

Records are silent for symptoms related to GERD during active service.  In August 1987, the Veteran underwent an enlistment examination, where she reported no gastrointestinal or gastroesophageal issues.  The Veteran reported being in excellent health and was not on any medication.  The next examination in active service occurred in January 1991, medical clearance prior to deployment.  During an evaluation at TAC Hospital at Peterson Air Force Base, no issues or symptoms associated with GERD were seen or noted in the record.  Furthermore, during deployment the record was silent for any GERD-related issues.   

Even after the Veteran's return from deployment, although she claims that she had acid reflux, a November 1991 periodic examination report revealed no such issues.  To the contrary, her gastrointestinal system functioned within normal limits.  Furthermore, during a Report of Medical History conducted the same day, the Veteran did not report any gastrointestinal issues to include frequent indigestion, stomach, liver, or intestinal issues.  She explicitly denied any such issues and reported that she was in excellent health and was on no medication.  Reservist medical treatment records conducted after periods of active service in 1993 continued to demonstrate no gastrointestinal issues.  

The first post-service mentions of GERD begin as early as May 1998, approximately seven years after service.  The Veteran reported symptoms of acid reflux to her then primary care physician Dr. M. B. J., M.D. He referred the Veteran to Dr. A, a gastroenterologist to perform an endoscopy to get a better understanding of the Veteran's condition.  After the endoscopy, the Veteran was diagnosed with reflux and reflux changes.  In May 1999, the Veteran underwent a Nissen procedure, a laparoscopic procedure to prevent stomach acids from entering the esophagus when the stomach contracts.  The surgery appeared to nearly resolve her issues.  The Veteran reported only a mild recurrence of heartburn, which resolved completely with the use of Gaviscon, an over-the-counter heartburn medication. 

In June 1999, the Veteran underwent a VA examination to evaluate the etiology of her GERD. However, at the time of the examination, the Veteran reported the development of the heartburn in 1991, but that she did not seek any medical treatment for this condition.  No further inquiries were made. 

The Veteran's heartburn returned with a vengeance in December 2009 as well as with a sensation that food was catching in that area. A GI study revealed a disruption of the Nissen procedure.  She was immediately put on additional acid reflex medications to counter these symptoms.  The Veteran continues to use acid reflux medications to manage this condition.  Although it is clear that the Veteran has GERD, the question remains, what is the etiology of this condition? 

The Veteran contends that the GERD is a result of direct active service or as a result of service-connected sinusitis on a secondary theory of service connection.  However, as an individual lacking medical training to make a finding of etiology for a complex medical condition such as GERD, the Board turned to the probative medical evidence of record.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In assessing etiology, the Board examined assessments from VA and private treating sources.  The Board first examined assessments made by one of the Veteran's treating physicians Dr. K. H., M.D.  In a January 2006 letter, the doctor relates the existence of GERD, asthma, and shortness of breath to the development of a cough.  The Board finds this assessment irrelevant to the issue of nexus because disability at issue is GERD, not the cough.  Any determination regarding the etiology of the cough in itself does not prove some link between GERD and her direct service or the Veteran's service-connected sinusitis.  

Furthermore, any possible link between GERD and any of the Veteran's service-connected conditions continues to remain distant when considering the April 2014 examiner's synopsis of available medical literature on the subject.  The literature review demonstrated that GERD followed by regurgitation and/or aspiration of gastric juice has been associated with several extraesophageal complications including asthma, chronic cough, and chronic sinusitis.  However, since GERD is so common, it may simply be a coexisting condition without a causal relationship. [UpToDate2014, "Complications of gastroesophageal reflux in adults"].  The examiner also noted that the medical literature has found "insufficient evidence to determine whether an association exists between deployment to the Gulf War and Structural gastrointestinal diseases."

The unsupported assertions of Dr. K. H. are juxtaposed with the most recent examination report from April 2014 from a VA examiner.  This examiner assessed whether there was nexus as related to direct service or due to service-connected sinusitis.  In both cases, the examiner provided a negative opinion.  

As to direct service connection, the examiner opined that it is less likely than not that the Veteran's current gastroesophageal disorder began during service.  The rationale provided was that the service record is silent for symptoms or history of esophageal reflux; numerous medical records after service were also silent for symptoms related to heartburn, esophageal reflux or dyspepsia until 1998, seven years after service; and that none of the Veteran's gastroenterologist or surgeons relate esophageal symptoms to service.  Records show that the Veteran was first empirically treated for probable gastroesophageal reflux (with Prilosec) for an unknown period of time beginning in June 1998.  Furthermore, there was no evidence of esophagitis or esophageal erosions until the endoscopy in January 1999.  

In evaluating secondary service connection, the examiner found that it is less likely than not that the Veteran's current gastroesophageal disorder is either proximately due to or aggravated by service-connected sinusitis.  The rationale provided is that "[a]lthough conditions of asthma and sinusitis are known to develop as a result of esophageal reflux, evidence-based medical literature does not show that chronic or recurrent sinusitis commonly results in or aggravates a condition of GERD."  Furthermore, "[a]t the interview for this report, the [V]eteran recalled the chronology of condition as FIRST sinusitis, followed by symptoms of asthma, followed by symptoms of acid reflux, then a diagnosis of esophageal erosions/ GERD. The examiner noted that the Veteran did not have any improvement in her sinus or asthma symptoms following surgical treatment of the GERD condition, which would indicate that those symptoms had a different etiology other than claimed GERD. 

Without competent opinions to the contrary as to direct and/or secondary service connection, the Board finds the preponderance of the evidence against the Veteran's claim for service connection for GERD. Accordingly, it must be denied. 

II.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to new and material claims in March and April 2006 notices.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran in obtaining her service treatment records, and post-service treatment records, which have been associated with the claims file. Neither the Veteran nor her representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded a VA examination pertinent to the claim on appeal after reopening to evaluate the etiology of her current GERD disability in April 2014.  The Board finds this examination and its opinions are adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Veteran was also provided an opportunity to provide testimony in a hearing before the undersigned Veterans Law Judge (VLJ). When a VLJ conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned solicited information regarding the Veteran's GERD and its etiology.   The Veteran was also asked if there was any outstanding evidence related to her claim.  Noted evidence was obtained.  Accordingly, the Board finds there was no prejudice to the Veteran in the way the hearing was conducted. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to her claim on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for gastroesophageal reflux disease (GERD) is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


